ORDER
PER CURIAM.
Upon review of the record of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of this Court that the Disciplinary Board’s recommendations be adopted.
Accordingly, it is ordered that the name of John B. Levy be stricken from the roll of attorneys and that his right to practice law in the state of Louisiana be revoked.
It is further ordered that his disbarment be effective as of December 12, 1986, the date of his interim suspension from the practice of law.
DISBARMENT ORDERED.
DENNIS, J., concurs with reasons.
LEMMON, J., concurs for the reasons assigned by DENNIS, J.
HALL, J., not on panel.